Citation Nr: 0922118	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
joint disability.    

3.  Entitlement to service connection for a bilateral 
shoulder disability.  

4.  Entitlement to service connection for a psychiatric 
disorder to include depression, anxiety, and bipolar 
disorder. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for head 
injury with memory loss.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.    

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).   

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

9.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine rated as 40 percent.   

10.  Entitlement to an increased rating for headaches, rated 
as 10 percent disabling.    

11.  Entitlement to an increased rating for sinusitis rated 
as zero percent disabling prior to February 19, 2003 and 10 
percent disabling from February 19, 2003.    


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1991 to August 
1994.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Seattle, 
Washington, which denied entitlement to service connection 
for right ear hearing loss, a bilateral eye disability, 
depression, bilateral shoulder disability, nervous 
disability, a skin disorder, memory loss, fibromyalgia and 
chronic pain of the joints, a joint disability, a right hip 
disability, a thoracic nerve disability, bilateral carpal 
tunnel syndrome, brain disease, cervical spine disability, 
and entitlement to a total rating based upon individual 
unemployability.  The RO determined that new and material 
evidence had not been received to reopen the claims for 
service connection for PTSD, a right knee disability, a sleep 
disorder, bleeding gums, and tinnitus.  Entitlement to 
increased ratings for a lumbar spine disability and headaches 
were denied.  A 10 percent rating was assigned to the 
service-connected sinusitis from February 19, 2003.  

The only issues that were timely appealed the Board are 
entitlement to service connection for bilateral carpal tunnel 
syndrome, a joint disability to include fibromyalgia and 
chronic pain, a psychiatric disability, and a bilateral 
shoulder disability; whether new and material evidence has 
been received to reopen the claims for entitlement to service 
connection for right ear hearing loss, PTSD, head injury with 
memory loss, and a right knee disability; and entitlement to 
an increased rating for degenerative changes of the lumbar 
spine rated as 40 percent, an increased rating for headaches, 
rated as 10 percent disabling; an increased rating for 
sinusitis rated as zero percent disabling prior to February 
19, 2003 and 10 percent disabling from February 19, 2003.

The Veteran also timely appealed the denial of service 
connection for tinnitus.  In a November 2008 rating decision, 
service connection for tinnitus was granted.  This issue is 
no longer before the Board for appellate review since this is 
a complete grant of the benefits sought on appeal.   

The Board notes that supplemental statements of the case 
dated in August 2008, September 2008, and November 2008 list 
entitlement to service connection for brain disease to 
include brain spots as an issue that was appealed to the 
Board.  In a May 2007 rating decision, entitlement to service 
connection for spots on the brain was denied.  The Veteran 
was notified of this decision in March 2007.  There is no 
indication that the Veteran perfected an appeal as to this 
issue.  Thus, this issue is not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2008).  

The Board notes that in a December 2005 substantive appeal, 
the Veteran requested a hearing before the Board.  A hearing 
was scheduled in February 2009.  The Veteran failed to report 
to the hearing without explanation.  Accordingly, the Board 
will proceed as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).  

The Board notes that in the July 2005 rating decision, the RO 
reopened the claim for service connection for PTSD and 
adjudicated the claim on the merits.  The RO also reopened 
the claim for service connection for head injury with memory 
loss and adjudicated the claim on the merits.  The claims 
were denied.  The Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board will first determine whether new and material 
evidence has been received to reopen the claims.    

The issues of entitlement to service connection for a joint 
disability and a bilateral shoulder disability, and whether 
new and material evidence has been received to reopen the 
claims for service connection for a right knee disability, 
right ear hearing loss, and head injury with memory loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of bilateral carpal tunnel 
syndrome.   

2.  A psychiatric disorder to include depression, anxiety, 
and adjustment disorder, was detected after service, is not 
related to in-service disease or injury.  

3. There is no current evidence of a diagnosis of bipolar 
disorder.  

4.  The Veteran has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation. 

5.  A June 2001 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for PTSD.  The Veteran was notified of 
this decision and he did not file an appeal.   

6.  Evidence received since the June 2001 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD when this evidence is considered 
by itself or in connection with the evidence previously 
assembled.       

7.  A June 2001 rating decision denied entitlement to service 
connection for a joint disability on the basis that there was 
no current diagnosis or evidence of a joint problem in 
service.  The Veteran was notified of this decision and he 
did not perfect an appeal.   

8.  Evidence received since the June 2001 rating decision is 
new, it relates to an unestablished fact necessary to 
substantiate the claim, and does raise a reasonable 
possibility of substantiating the claim for service 
connection for a joint disability when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.       

9.  The service-connected degenerative changes of the lumbar 
spine is principally manifested by complaints of constant 
pain in the low back and objective findings of tenderness to 
palpation to the lumbar spine; severe limitation of motion 
with painful motion; forward flexion ranging from 10 degrees 
to 50 degrees; extension ranging from zero to 15 degrees; 
right and left lateral flexion ranging from 5 to 20 degrees; 
and right and left rotation ranged from 10 to 20 degrees.

10.  The service-connected degenerative changes of the lumbar 
spine is not principally manifested by objective evidence of 
pronounced disc disease with persistent symptoms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; ankylosis of the entire 
thoracolumbar spine or the entire spine; intervertebral disc 
disease with incapacitating episodes having a duration of at 
least 6 weeks during the past 12 months; or a separate 
neurological disability.      

11.  Prior to and from February 19, 2003, the service-
connected sinusitis is principally manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by tenderness, pressure, pain, and purulent discharge; there 
is no evidence of three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment, more than six 
non-incapacitating episodes per year, osteomyelitis, near 
constant sinusitis, or repeated surgeries.    

12.  The service-connected headaches are manifested by daily, 
chronic headaches, without objective evidence of prostrating 
attacks occurring once a month.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in, or 
aggravated by, active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A psychiatric disorder to include depression, anxiety, 
and bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008). 

3.  A personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 
(2008).

4.  The June 2001 rating decision is final, and evidence 
added to the record since the June 2001 rating decision is 
not new and material; thus, the claim of entitlement to 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008). 

5.  The June 2001 rating decision is final, and evidence 
added to the record since the June 2001 rating decision is 
new and material; thus, the claim of entitlement to service 
connection for a joint disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008). 

6.  The criteria for a disability evaluation in excess of 
40 percent for degenerative changes of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. § 3.321, 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2008).  

7.  Prior to February 19, 2003, the criteria for a 10 percent 
disability evaluation for sinusitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.97, Diagnostic Code 6513 (2008).  

8.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 
6513 (2008).  

9.  The criteria for a disability rating in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.124a, Diagnostic Code 
8100 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the neurological system, became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

In order to prevail on the issue of service connection, there 
must be:  (1) competent evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

Entitlement to service connection for bilateral carpal tunnel 
syndrome

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  The initial question is whether there is 
evidence of a current disability.  The Board finds that the 
preponderance of the evidence establishes that there is no 
current diagnosis of bilateral carpal tunnel syndrome.  There 
is evidence of right arm numbness.  See the VA treatment 
records dated in January and March 2000.  However, bilateral 
carpal tunnel syndrome was not detected or diagnosed upon 
electrodiagnostic testing.  The June 2000 electrodiagnostic 
study was normal.  Carpal tunnel syndrome was not detected 
upon VA examination in February 2001.  The electrodiagnostic 
study performed in August 2002 found no evidence of carpal 
tunnel syndrome.  

The Veteran has not submitted any medical evidence which 
establishes carpal tunnel syndrome.  The Veteran's own 
implied assertions that he has bilateral carpal tunnel 
syndrome that is medically related to his period of service 
are afforded no probative weight in the absence of evidence 
that the Veteran has the expertise to render opinions about 
medical matters.  Although the Veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
Veteran has medical expertise.  

Carpal tunnel syndrome is not shown by the evidence of 
record.  The Court of Appeals for Veterans Claims (Court) has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent 
evidence of a diagnosed disability, service connection for 
the disorder cannot be awarded.  See Brammer; supra; Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding 
that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past).  In 
the present case, there is no evidence of a current 
disability.  

Since there is no competent evidence of current bilateral 
carpal tunnel syndrome, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, 
the claim is denied.  




Entitlement to service connection for a psychiatric disorder 
to include depression, anxiety, and bipolar disorder.

Initially, the Board notes that entitlement to service 
connection for PTSD had been previously considered and that 
claim has been denied.  See the June 2001 rating decision 
which is final.  The issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for PTSD is a separate issue and is discussed 
below.   

The Veteran asserts that he has a psychiatric disorder to 
include depression, anxiety, and bipolar disorder that was 
incurred in service.  The initial question is whether there 
is evidence of a current psychiatric disorder.  A February 
1998 VA psychiatric examination report shows a diagnosis of 
major depression.  An August 2001 Social Security 
psychological assessment shows diagnoses of rule out 
cognitive disorder, rule out medication induced mood 
disorder, PTSD by history, prescription pain medication 
abuse, pain disorder associated with psychological features, 
and rule out disability seeking motivation.  A September 2003 
psychological assessment shows diagnoses of adjustment 
disorder with depressed mood, rule out major depressive 
disorder, rule out undifferentiated somatoform disorder, rule 
out PTSD, rule out attention deficient disorder and 
hyperactive disorder, and rule out malingering.  VA treatment 
records show diagnoses of major depressive disorder, 
depression, chronic anxiety, recurrent depressive disorder, 
and some thought disorder.  See the VA treatment records 
dated in July 2007, May 2006, May 2003, and December 2001.  
There is evidence that the Veteran was taking anti-depressive 
medication and medication for anxiety.  See the VA treatment 
records dated in March 2008 and May 2003.  There is no 
current evidence of a diagnosis of bipolar disorder.  The 
medical evidence of record shows diagnoses of personality 
disorders.  According to the applicable regulations, 
personality disorders are not diseases within the meaning of 
the legislation authorizing disability compensation.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).

For the Veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current psychiatric disorder is related to a disease or 
injury that occurred in service.  

Service treatment records show that in February 1993, 
adjustment disorder and dysfunctional family background were 
diagnosed.  The Veteran was advised to contact family 
services and participate in sessions designed for members of 
abusive families and stress reduction classes.  It is not 
clear from the service treatment records whether the Veteran 
participated in counseling sessions.  Upon separation 
examination in May 1994, psychiatric examination was normal.  
The Veteran reported having trouble sleeping; he denied 
having depression, excessive worry, or nervous trouble of any 
sort.  

The question then is whether the evidence is at least in 
equipoise as to whether the Veteran has a current psychiatric 
disorder that is related to service.  The Board finds that 
the evidence is not in equipoise, but preponderates against 
the claim.  

Review of the record shows that the Veteran underwent a 
Persian Gulf examination in April 1995.  PTSD was diagnosed.  
However, as noted above, entitlement to service connection 
for PTSD is a separate claim and is discussed below.  The 
records shows that the Veteran underwent VA psychiatric 
examination in February 1998.  The Axis I diagnosis was major 
depression including suicidal ideation.  The examiner opined 
that the major depression seemed in great measure related to 
the departure of the Veteran's wife and further reverses 
since that time including unemployment.  The examiner 
considered the service treatment record dated in February 
1993 showing a diagnosis of adjustment disorder.  The 
examiner noted that the Veteran reported mental health 
treatment in the past few months and he was on 
antidepressants.  VA treatment records dated from November 
1997 to February 1998 show treatment for depression and it 
was noted that the Veteran was despondent over the loss of 
his marriage.    

In August 2000, the Veteran was hospitalized at a VA 
inpatient psychiatric hospital with complaints of increased 
anger and feeling out of control.  The admitting diagnoses 
were PTSD, provisional; narcotic dependence; alcohol 
dependence in full remission; and antisocial personality 
disorder.  The discharge diagnosis was major depressive 
episode, rule out PTSD, and possible anti-social personality 
disorder.  The Veteran was afforded another VA psychiatric 
examination in January 2001.  The Axis I diagnoses were 
opiate abuse, nicotine abuse, and alcohol dependence by 
history, and major depression by history, not noted on this 
examination.  

As noted above, an August 2001 Social Security psychological 
assessment shows diagnoses of rule out cognitive disorder, 
rule out medication induced mood disorder, PTSD by history, 
prescription pain medication abuse, pain disorder associated 
with psychological features, and rule out disability seeking 
motivation.  A September 2003 psychological assessment shows 
diagnoses of adjustment disorder with depressed mood, rule 
out major depressive disorder, rule out undifferentiated 
somatoform disorder, rule out PTSD, rule out attention 
deficient disorder and hyperactive disorder, and rule out 
malingering.  VA treatment records show diagnoses of major 
depressive disorder, depression, chronic anxiety, recurrent 
depressive disorder, and some thought disorder.  See the VA 
treatment records dated in July 2007, May 2006, May 2003, and 
December 2001.  There is evidence that the Veteran was taking 
anti-depressive medication and medication for anxiety.  See 
the VA treatment records dated in March 2008 and May 2003.  

There is no competent evidence which indicates that the 
psychiatric disorder is related to the Veteran's period of 
service.  As noted above, the VA examiner who conducted the 
February 1998 VA psychiatric disorder reviewed the Veteran's 
service treatment records and considered the treatment and 
evaluation in service.  The examiner did not relate the 
depressive disorder to service but to a post-service event 
which was the break-up of the Veteran's marriage.  

The record shows the first diagnosis of a psychiatric 
disorder other than PTSD almost three years after service 
separation.  There is no medical evidence of a relationship 
between the current psychiatric disorder and the Veteran's 
period of service.  In fact, there is no competent evidence 
which indicates that the Veteran's current psychiatric 
disorder may be associated to service.  The post service 
medical evidence shows various psychiatric disorders and it 
appears that the predominant disorder is depressive disorder.  
There is no evidence of a depressive disorder in service or a 
medical link between the current depressive disorder and 
service.  There was a diagnosis of adjustment disorder upon 
psychological examination in September 2003.  However, there 
is no link between this diagnosis and the diagnosis of 
adjustment disorder in service in February 1993.  The Board 
points out that the Veteran's psychiatric examination upon 
separation in May 1994 was normal and there was no evidence 
of adjustment disorder upon separation from service.  Social 
Security Administration records show that Social Security 
determined that the Veteran's affective disorder began in 
1998.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
current psychiatric disorder diagnosed as depressive 
disorder, major depression, and adjustment disorder was 
incurred during service or is related to an in-service injury 
or trauma.  There is no current medical evidence of a 
diagnosis of bipolar disorder.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a psychiatric disorder is 
not warranted.


II.  New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence has been received to reopen 
the claim for service connection for a joint disability.

In a June 2001 rating decision, the RO denied entitlement to 
service connection for a joint disability on the basis that 
there was no evidence of a current disability or evidence of 
a joint disability in service.  The Veteran was notified of 
this decision in July 2001 and he did not file an appeal.  
The June 2001 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.   

In order to reopen a claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In July 2002, the Veteran filed a claim to reopen the claim 
for service connection for a joint disability.  In a May 2003 
rating decision, the RO denied entitlement to a joint 
disability, fibromyalgia, and joint pain on the merits.  The 
Board is required to first consider whether new and material 
evidence had been presented before the merits of a claim can 
be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As 
such, the Board will consider whether new and material 
evidence has been received to reopen the claim for service 
connection for a joint disability to include fibromyalgia and 
chronic joint pain.      

The Board finds the April 2001 VA orthopedic treatment record 
and the August 2002 VA pain clinic treatment record to be new 
and material evidence.  An April 2001 VA treatment record 
indicates that the Veteran reported having pain in the right 
and left upper extremities, neck, back, and hips since the 
Persian Gulf War.  The assessment was physical examination 
consistent with multiple joint ligamentous laxity and 
symptoms consistent with fibromyalgia.  The August 2002 VA 
pain clinic treatment record indicates that the Veteran 
reported having pain in the wrists, back, right knee, and 
back of the skull for the past 10 years.  The Veteran is 
competent to report observable symptoms and a continuity of 
symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002). 

This evidence is new because it had not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  This evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
which is whether the Veteran has a current joint disability 
is related to service or had its onset in service.  This 
evidence raises a reasonable possibility of substantiating 
the claim because this evidence shows that the Veteran may 
have had joint pain symptoms since service and this raises 
the possibility of service connection.  Therefore, the April 
2001 and August 2002 VA treatment records must be considered 
in order to fairly decide this claim.  

In conclusion, the Board finds that the evidence received 
since the June 2001 rating decision is new and material, and 
the claim for service connection for a joint disability is 
reopened.


Whether new and material evidence has been received to reopen 
the claim for service connection for PTSD.

Initially, the Board notes that when the RO adjudicated this 
claim to reopen in the May 2003 rating decision, the RO 
applied the former proviso of 38 C.F.R. § 3.156.  However, in 
the December 2003 statement of the case, the RO adjudicated 
the claim to reopen under the revised provisions of 38 C.F.R. 
§ 3.156, which are applicable to this claim.  Consequently, 
any error in the May 2003 rating decision was corrected by 
the RO in December 2003.  The error constitutes harmless 
error and does not prejudice the Veteran.

In a December 1996 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that there was no medical evidence of PTSD in accordance with 
DSM-IV, there was no evidence that Veteran engaged in combat, 
and there was no evidence of a verified stressor event.  The 
Veteran was notified of this decision in December 1996.  He 
did not file an appeal and the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a June 2001 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for PTSD.  The Veteran was 
notified of this decision in June 2001 and he did not file an 
appeal.  The decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 2001 rating 
decision consisted of the Veteran's service treatment 
records, VA treatment records dated from February 1995 to 
April 2001; VA psychiatric examination reports dated in 
January 2001 and February 1998, and an April 1995 Persian 
Gulf examination report.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In July 2002, the Veteran filed a claim to reopen service 
connection for PTSD.  The evidence submitted since the June 
2001 rating decision consists of VA treatment records dated 
from July 2001 to March 2008, and the Veteran's Social 
Security Administration records with supporting documentation 
including psychological evaluations dated in August 2001 and 
September 2003.    

The VA treatment records and the Social Security records 
including the psychological evaluation reports while new, are 
not material.  This medical evidence does not establish a 
diagnosis of PTSD.  The August 2001 Social Security 
psychological assessment shows diagnoses of rule out 
cognitive disorder, rule out medication induced mood 
disorder, PTSD by history, prescription pain medication 
abuse, pain disorder associated with psychological features, 
and rule out disability seeking motivation.  The September 
2003 psychological assessment shows diagnoses of adjustment 
disorder with depressed mood, rule out major depressive 
disorder, rule out undifferentiated somatoform disorder, rule 
out PTSD, rule out attention deficient disorder and 
hyperactive disorder, and rule out malingering.  The VA 
treatment records show diagnoses of major depressive 
disorder, depression, chronic anxiety, recurrent depressive 
disorder, and some thought disorder.  See the VA treatment 
records dated in July 2007, May 2006, May 2003, and December 
2001.  There is evidence that the Veteran was taking anti-
depressive medication and medication for anxiety.  See the VA 
treatment record dated in March 2008 and May 2003.  There is 
evidence of a positive PTSD screening (see the VA treatment 
records dated in April 2005 and June 2004), but no diagnosis 
of PTSD, which is an unestablished fact necessary to 
substantiate the claim.  The claim for service connection for 
PTSD was denied in December 1996 because there was no 
evidence of a diagnosis of PTSD in accordance with DSM-IV 
linked to a verified in-service stressor event.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2008).  This evidence does not raise a 
reasonable possibility of substantiating the claim because of 
the lack of a current diagnosis of PTSD in accordance with 
DSM-IV linked to a verified in-service stressor event.  
Therefore, this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the June 2001 rating decision is not new and material, 
and the claim is not reopened.

III.  Entitlement to Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).


Rating Arthritis

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008). 

Rating Spine Disabilities

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  




Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 




Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2008).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Rating Sinusitis

Under Diagnostic Code 6513, chronic maxillary sinusitis, a 50 
percent rating is warranted for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted for 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 10 percent 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable evaluation is assigned for sinusitis that is 
detected by X-ray only.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2008). 

Rating Headaches

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008). 


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Entitlement to an increased rating for degenerative changes 
of the lumbar spine 

Because the rating criteria for rating back disabilities 
changed during the pendency of the Veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

In a December 2000 rating decision, the RO assigned a 40 
percent rating to the service-connected lumbar spine 
disability under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, based upon findings of severe limitation 
of motion.  

The Veteran filed a claim for an increased rating for the 
lumbar spine disability in July 2002.  The medical evidence 
of record shows that the Veteran has subjective complaints of 
chronic back pain.  He takes Oxycodone for the pain.  VA 
examinations revealed objective findings of tenderness to 
palpation to the paravertebral regions.  The VA examination 
reports establish that the Veteran has severe limitation of 
motion of the lumbar spine with painful motion.  Forward 
flexion ranged from 10 degrees to 50 degrees.  Extension 
ranged from zero to 15 degrees.  Right and left lateral 
flexion ranged from 5 to 20 degrees.  Right and left rotation 
ranged from 10 to 20 degrees.  See the VA examination reports 
dated in October 2000, March 2003, July 2006, and July 2008.  
There was evidence of muscle spasm upon treatment and 
examination in April 2004.  Subsequent VA examinations and 
treatment did not detect muscle spasm.  

The Board notes that with respect to the application of prior 
rating criteria, the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain.  As noted above, the 
Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Consequently, 
those codes need not be discussed further.  A higher rating 
(60 percent) is, however, potentially available under former 
Diagnostic Code 5293, intervertebral disc syndrome. 

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 40 percent for 
the lumbar spine disability under former Diagnostic Code 5293 
(in effect prior to September 25, 2002).  There is no 
evidence of pronounced intervertebral disc disease.  The 
medical evidence characterizes the disc disease as minimal.  
For instance, the February 1998 MRI indicates that there was 
minimal evidence of degenerative disc disease.  An MRI in 
October 2000 showed minimal degenerative disc disease at L1-2 
and L5-S1.  

There was evidence of muscle spasm in April 2004; there was 
no evidence of muscle spasm upon VA examinations in July 2006 
and July 2008.  The Veteran reported having radiating pain 
upon VA examination in July 2006.  There is evidence of 
characteristic pain and persistent symptoms, but there are no 
objective findings of absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc.  The 
Veteran has undergone multiple VA examinations and he 
underwent several Electromyography tests (EMG) and Nerve 
Conduction Studies (NCS) in order to determine whether the 
service-connected degenerative disc disease caused 
neurological findings appropriate to the site of the diseased 
disc.  

The preponderance of the evidence shows that the lumbar spine 
disc disease does not cause significant disc disease, lumbar 
radiculopathy, peripheral neuropathy, nerve root compression, 
or nerve root irritation.  A December 2003 EMG showed no 
evidence of lumbar radiculopathy, peripheral neuropathy, or 
nerve conduction block.  A September 2004 VA treatment record 
indicates that the lumbar spine disability did not cause 
sensory or motor deficit.  The July 2006 VA examination 
report indicates that there was no evidence of disc syndrome 
with chronic or permanent nerve root involvement.  
Neurological examination revealed that sensory function of 
the lower extremities was normal.  There was evidence of 
abnormal motor function but the examiner noted that the 
Veteran was difficult to evaluate because of symptom 
magnification and large variability in strength testing.  A 
May 2007 physical therapy evaluation record indicates that 
the Veteran had mechanical back pain with no signs or 
symptoms of corridor root compression.  The July 2008 VA 
examination report states that there were no signs of 
intervertebral disc syndrome with chronic or permanent nerve 
root involvement.  Neurologic examination revealed normal 
coordination and normal sensory and motor function.  This 
medical evidence establishes that the Veteran does not have 
peripheral neuropathy, radiculopathy, nerve root irritation 
or compression, or other neurological disability due to the 
service-connected degenerative disc disease.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for the lumbar spine disability is not 
warranted under the former provisions of Diagnostic Code 5293 
because there is no evidence of pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The treatment records 
show that the Veteran has complaints of constant pain in the 
low back pain and he is taking Oxycodone and Methadone for 
the pain.  However, there is no evidence in the treatment 
records of physician prescribed bed rest and treatment.  Upon 
VA examination in July 2006, the Veteran asserted that he was 
incapacitated by the pain and he required bed rest.  However, 
again, VA treatment records do not show physician-prescribed 
bed rest.  Upon VA examination in July 2008, the Veteran 
reported that he had no incapacitation or functional 
impairment due to the lumbar spine disability.  As discussed 
in detail above, while the Veteran has complaints of 
radiating pain, the VA examinations and treatment records do 
not identify a separate neurological disability due to the 
service-connected lumbar spine disability.  Thus, the Board 
finds that a disability evaluation in excess of 40 percent 
for degenerative disc disease of the lumbar spine is not 
warranted under the revised provisions of Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002 to September 25, 2003).  

Consideration of the revised rating criteria effective from 
September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
degenerative changes of the lumbar spine under the revised 
rating criteria for spine disabilities in effect from 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2008).  In order for a rating in excess of 
40 percent to be assigned under the revised rating criteria, 
the evidence must establish unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2008).  The medical 
evidence of record does not document unfavorable ankylosis of 
the spine.  As discussed in detail above, the VA examinations 
and other medical evidence of record establish that the 
Veteran has severe limitation of motion of the lumbar spine.  
Forward flexion ranged from 10 degrees to 50 degrees.  
Extension ranged from zero to 15 degrees.  Right and left 
lateral flexion ranged from 5 to 20 degrees.  Right and left 
rotation ranged from 10 to 20 degrees.  See the VA 
examination reports dated in October 2000, March 2003, July 
2006, and July 2008.  There was evidence of muscle spasm upon 
treatment and examination in April 2004.  Subsequent VA 
examinations and treatment did not detect muscle spasm.  
There is no ankylosis.  See the VA examination reports dated 
in July 2006 and July 2008 which specifically indicate that 
ankylosis of the spine was not found.  

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  As noted above, the evidence does not 
establish that the service-connected lumbar spine disability 
causes incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

As discussed in detail above, while the Veteran has 
complaints of radiating pain, the medical evidence of record 
does not identify a separate neurological disability due to 
the service-connected lumbar spine disability.  The 
preponderance of the evidence shows that the lumbar spine 
disability does not cause a separate neurological disability 
such as lumbar radiculopathy, peripheral neuropathy, nerve 
root compression, or nerve root irritation.  A December 2003 
EMG showed no evidence of lumbar radiculopathy, peripheral 
neuropathy, or nerve conduction block.  A September 2004 VA 
treatment record indicates that the lumbar spine disability 
did not cause sensory or motor deficit.  The July 2006 VA 
examination report indicates that there was no evidence of 
disc syndrome with chronic or permanent nerve root 
involvement.  A May 2007 physical therapy evaluation record 
indicates that the Veteran had mechanical back pain with no 
signs or symptoms of corridor root compression.  The July 
2008 VA examination report indicates that there were no signs 
of intervertebral disc syndrome with chronic or permanent 
nerve root involvement.  This medical evidence establishes 
that the Veteran does not have peripheral neuropathy, 
radiculopathy, nerve root irritation or compression or any 
other neurological disability due to the service-connected 
lumbar spine disability.  

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for the lumbar spine disability is not 
warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
40 percent for the service-connected degenerative changes of 
the lumbar spine under the former and revised rating criteria 
for spine disabilities.   

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 40 percent evaluation is warranted for the service-
connected lumbar spine disability for the entire appeal 
period.  The medical evidence shows that the disability has 
remained essentially constant over the entire period with 
findings of severe limitation of motion without objective 
evidence of ankylosis of the lumbar spine, lumbar 
radiculopathy, nerve root irritation, or evidence of a 
separate neurological disability.  Accordingly, a staged 
rating under Hart is not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected lumbar spine 
disability has resulted in frequent hospitalizations or 
caused marked interference with his employment (i.e., beyond 
that already contemplated in the assigned evaluation).  The 
Veteran has not been hospitalized for the lumbar spine 
disability.  The lumbar spine disability does cause 
occupational impairment and the currently assigned 40 percent 
disability evaluation is an acknowledgment on the part of VA 
that some interference with employment exists.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  However, there is no evidence of marked 
interference in this case.  The record shows that the 
Veteran's claim for Social Security Administration disability 
benefits based upon a back disability was denied in September 
2001.  The July 2008 VA examination report indicates that the 
Veteran reported no functional impairment.  

There is no evidence that the service-connected lumbar spine 
disability presents an unusual or exceptional disability 
picture.  The Board finds that the Veteran's symptoms are 
consistent with the criteria in the Rating Schedule and the 
Veteran's symptoms are normal manifestations of this 
disorder.  The Board finds that the disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extraschedular rating has not been raised, 
and need not be addressed.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). 

Entitlement to an increased rating for sinusitis

The Veteran's service-connected sinusitis is currently rated 
by the RO as zero percent disabling prior to February 19, 
2003 and 10 percent disabling from 
February 19, 2003, under 38 C.F.R. § 4.97, Diagnostic Code 
6513, chronic maxillary sinusitis.  

In applying the law to the existing facts, the Board finds 
that a 10 percent disability evaluation is warranted for the 
sinusitis prior to February 19, 2003 under Diagnostic Code 
6513.  The medical evidence of record shows that for this 
time period, the service-connected sinusitis is manifested by 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge and bleeding.  Upon VA examination in February 
2001, the Veteran reported that he had sinus infections 8 
times a year, and the infection could last up to 2 months.  
He reported that he had bleeding from the sinuses, with 
yellowish-green post nasal discharge, and pressure in the 
eyes.  He reported that the sinus episodes may increase the 
intensity of his daily migraine headaches.  The diagnosis was 
history of recurrent, frequent sinus infections.  There was 
no evidence of sinus infection upon examination.  The March 
2003 VA examination report shows that the Veteran reported 
that he had 5 to 7 sinus episodes a year.  He reported having 
some bleeding mixed with off-colored nasal and post nasal 
drainage.  Physical examination revealed tenderness to 
palpation over the bilateral maxillary and frontal sinuses.  
The diagnosis was history of recurrent sinusitis.  The Board 
finds that the medical evidence of record shows that the 
service-connected sinusitis more closely approximates one to 
two incapacitating episodes of sinusitis a year or three to 
six nonincapacitating episodes of sinusitis a year.  Thus, a 
10 percent rating is warranted under Diagnostic Code 6513 for 
the service-connected sinusitis prior to and from February 
19, 2003.    

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted for the sinusitis under Diagnostic Code 6513.  The 
medical evidence of record shows that the service-connected 
sinusitis more closely approximates one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by tenderness, pressure, pain, and purulent discharge.  

The medical evidence of record does not document three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment.  
The medical records dated in 2002 do not document that the 
Veteran had incapacitating episodes of sinusitis that 
required antibiotic treatment.  The medical records show that 
in 2003, the Veteran was prescribed antibiotics for sinusitis 
for 14 days.  See the March 2003 VA treatment record which 
shows that the Veteran was prescribed Amoxicillin for 14 days 
for sinusitis.  In 2004, the VA treatment records show that 
the Veteran was prescribed antibiotics for sinusitis for 5 
days.  See the June 2004 VA treatment record.  In 2005, the 
Veteran had two episodes of sinusitis and was prescribed 
antibiotics for a total of 30 days.  See the January 2005 and 
July 2005 VA treatment records.  In 2006, the Veteran was 
prescribed antibiotics for the sinusitis.  It is not clear 
from the record how long the Veteran was on the antibiotics.  
See the May 2006 VA treatment record.   

Regarding non-incapacitating episodes, upon VA examination in 
February 2001, the Veteran reported that he had sinus 
infections 8 times a year with bleeding from the sinuses, 
yellowish-green post nasal discharge, and pressure in the 
eyes.  He reported that the sinus episodes may increase the 
intensity of his daily migraine headaches.  The March 2003 VA 
examination report shows that the Veteran reported that he 
had 5 to 7 sinus episodes a year with some bleeding mixed 
with off-colored nasal and post nasal drainage.  The July 
2006 VA examination report indicates that the Veteran 
reported having monthly sinus attacks requiring bed rest and 
treatment by a physician for two to three weeks a month.  The 
Veteran reported having headaches with the sinus attacks, 
interference with breathing, hoarseness of voice, thick and 
foul smelling discharge from the nose, shortness of breath, 
and nose bleeds.  The examiner noted that the Veteran was 
difficult to evaluate because of symptom magnification.  
Physical examination revealed normal sinuses with no 
objective findings.  The July 2008 VA examination report 
indicates that the Veteran reported having 5 episodes of 
sinusitis a year and the episodes were incapacitating.  He 
reported that during the episodes, he had headaches, 
interference with breathing, purulent discharge from the 
nose, hoarseness of voice, pain and crusting.  Sinusitis was 
not detected upon examination.  

The medical evidence of record shows that the service-
connected sinusitis more closely approximates one to two 
incapacitating episodes of sinusitis a year or three to six 
nonincapacitating episodes of sinusitis a year.  

There is no medical evidence of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment.  The treatment 
records do not document that antibiotics were prescribed for 
sinusitis more than two times a year.  The Board finds that 
the preponderance of the evidence shows that the sinusitis 
more closely approximates no more than six non-incapacitating 
episodes per year of sinusitis.  See the VA examinations 
reports dated in March 2003, and July 2008.  Upon examination 
in July 2006, the Veteran reported having 12 incapacitating 
episodes of sinusitis a year.  However, the VA treatment 
records do not support this assertion or show twelve episodes 
of physician-prescribed bed rest.  Further, the VA examiner 
noted that the Veteran was difficult to evaluate because of 
symptom magnification.  The VA treatment records do not show 
more than six non-incapacitating episodes of sinusitis during 
12 months.  The Board finds that the symptomatology which is 
necessary for a disability rating higher than 10 percent 
under Diagnostic Code 6513 is not present.    

In conclusion, a disability evaluation in excess of 10 
percent for the service-connected sinusitis is not warranted 
for the reasons discussed above.  The Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 10 percent evaluation is warranted for the service-
connected sinusitis for the entire appeal period.  The 
medical evidence shows that the disability has remained 
essentially constant over the entire period with findings of 
one to two incapacitating episodes of sinusitis a year or 
three to six nonincapacitating episodes of sinusitis a year.  
Accordingly, a staged rating under Hart is not warranted.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected sinusitis has 
resulted in frequent hospitalizations or caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  The Veteran has 
not been hospitalized for the sinusitis.  The sinusitis does 
cause occupational impairment and the currently assigned 10 
percent disability evaluation is an acknowledgment on the 
part of VA that some interference with employment exists.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose, supra.  
However, there is no evidence of marked interference in this 
case.  There is no evidence that the service-connected 
sinusitis presents an unusual or exceptional disability 
picture.  The Veteran's symptoms are consistent with the 
criteria in the Rating Schedule and are normal manifestations 
of this disorder.  The Board finds that the disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Therefore, the 
Board concludes that the question of an extraschedular rating 
has not been raised, and need not be addressed.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

Entitlement to an increased rating for headaches

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted for the headaches under Diagnostic Code 8100.  The 
medical evidence of record shows that the service-connected 
headaches more closely approximate the criteria for a 10 
percent rating under Diagnostic Code 8100.  The medical 
evidence shows that the Veteran has frequent headaches.  

The preponderance of the evidence shows that the Veteran has 
daily, chronic tension headaches.  The February 2001 VA 
examination report indicates that the diagnosis was tension 
headaches.  The Veteran reported having headaches daily, from 
2 to 12 hours.  A July 2001 VA treatment record indicates 
that the Veteran had poorly controlled headaches.  A July 
2002 VA treatment record notes that the Veteran had chronic 
daily headaches that were poorly controlled and unresponsive 
to typical medications.  The March 2003 VA examination report 
indicates that the diagnosis was chronic daily post traumatic 
headaches by history.  The Veteran reported that his 
headaches lasted hours to days.  A July 2008 VA examination 
report indicates that the diagnosis was tension headaches 
with symptoms consistent with this diagnosis and objective 
findings on examination consistent with the diagnosis.  The 
Veteran reported that he was able to go to work when he had a 
headaches and he did not have any functional impairment.  The 
Veteran reported that his symptoms were pain, blurry vision, 
and he could not stand noise.  He reported that the headaches 
occurred 3 times a day and lasted for 6 hours.  

The July 2006 VA examination report indicates that the 
Veteran reported having recurrent migraines with nausea.  He 
reported that the attacks occurred 3 times a day and required 
bed-rest and he was not able to function with the attack.  
The Board notes that the examiner of this examination 
indicated that the Veteran was difficult to evaluate due to 
symptom magnification.  

The Board finds that the preponderance of the evidence 
establishes that the Veteran has chronic, daily tension 
headaches that are not well-controlled.  Frequent or daily 
headaches alone, however, are not the criteria used to 
determine the disability rating under Diagnostic Code 8100.  
The headaches must also be prostrating in nature.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted Diagnostic Code 8100 
verbatim but did not specifically address the matter of what 
is a prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness." 

After having carefully considered all of the evidence, the 
Board finds that prostrating attacks are not shown.  The 
Veteran only reported prostrating headaches on one occasion, 
upon VA examination in July 2006 when he said the headaches 
caused bed-rest.  However, the Board also notes, as pointed 
out above, that the examiner who performed this examination 
believed that the Veteran was magnifying his symptoms.  Thus, 
the Board finds that these statements are not sufficient to 
establish the presence of prostrating headaches.  There is 
probative evidence which establishes that the headaches are 
not prostrating.  The March 2003 VA examination report 
indicates that the Veteran reported that Oxycodone relieves 
the headache pain.  The July 2008 VA examination report 
indicates that the Veteran reported that he was able to work 
when he had headaches and the headaches did not cause 
functional impairment.  The Board finds that the headache 
attacks are not of a prostrating nature (i.e. accompanied by 
"utter physical exhaustion or helplessness") and the 
symptomatology which is necessary for a disability rating 
higher than 10 percent under Diagnostic Code 8100, evidence 
of prostrating headaches attacks occurring on an average of 
once a month over the last several months, is not present.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that the 10 percent evaluation is warranted for the service-
connected headaches for the entire appeal period.  The 
medical evidence shows that the disability has remained 
essentially constant over the entire period with findings of 
frequent, daily headaches without evidence of prostrating 
attacks averaging once a month over the last several months.  
Accordingly, a staged rating under Hart is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 10 percent for the service-connected headaches 
under Diagnostic Code 8100.  Accordingly, the claim is 
denied.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  Although there can be no doubt that the 
headaches cause the Veteran discomfort, there is no evidence 
that the headaches caused marked interference with employment 
and the Veteran has not contended otherwise.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (disability ratings are intended to 
represent the average impairment of earning capacity 
resulting from disability).  The headaches are not shown to 
cause average industrial impairment in excess of that 
contemplated by the 10 percent evaluation or otherwise render 
application of the schedular criteria impractical.  The 
Veteran has not required frequent hospitalization for the 
disability.  Thus, referral of this case for extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



IV.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided VCAA notice letters to the Veteran in August 
2002, July 2005, January 2006, December 2006, and July 2007.  
The letters notified the Veteran of what information and 
evidence must be submitted to substantiate claims for service 
connection and for increased ratings, and claims to reopen.  
The letters informed the Veteran as to what information and 
evidence must be provided by the Veteran and what information 
and evidence would be obtained by VA.  He was also told to 
inform VA of any additional information or evidence that VA 
should have, and was told to submit evidence in support of 
his claims to the RO.  The content of the letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in December 2006.  The 
claims were readjudicated in August 2008, September 2008, and 
November 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The record establishes that the Veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Thus, there is no prejudice to 
the Veteran in the Board's considering this case on its 
merits.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled, and any defective 
notice is nonprejudicial to the Veteran and is harmless 
error.    

Regarding the application to reopen the claim for service 
connection for PTSD, the Board concludes that the Veteran has 
been afforded appropriate notice under the VCAA.  Although in 
the August 2002 VCAA letter, the RO informed the Veteran of 
the former regulations for reopening claims, the RO cured 
this defective notice in a January 2006 letter, which 
notified the Veteran of the correct version of the 
regulation.  The January 2006 letter also notified the 
Veteran that the claim had been previously denied in 2001 
because PTSD was not shown by the evidence of record and 
there was no evidence linking PTSD to service.  The January 
2006 notice letter informed the Veteran that in order for 
evidence to qualify as new, the evidence must be submitted to 
VA for the first time, and in order for evidence to be 
material, the evidence must pertain to the reason the claim 
was denied.  The Board finds that the Veteran has received 
proper VCAA notice for the claim to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Regarding the increased rating claims, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters dated in 
January 2006 and May 2008 satisfied the Vazquez-Flores 
elements (1) to (4).  Regarding Vazquez-Flores element (2), 
the May 2008 letter set forth the diagnostic codes and rating 
criteria for spine disabilities, sinusitis, and headaches.  
The claims were readjudicated in August, September and 
November 2008.  The Board concludes that the Veteran has been 
afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records form the Seattle 
healthcare system dated from February 1995 to March 2008 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.  
VA examinations were performed in 1998, 2001, 2003, 2006 and 
2008 in order to obtain medical evidence as to the nature and 
etiology of the claimed disabilities and to determine the 
current severity of the service-connected lumbar spine 
disability, sinusitis, and headaches.  Regarding the claims 
for service connection for carpal tunnel syndrome, the Board 
notes that the Veteran was afforded a VA neurological 
examination in March 2003.  Regarding the claim for service 
connection for a psychiatric disorder, the Veteran was 
afforded a VA psychiatric examination in 1998.  Regarding the 
claim to reopen the claim for service connection for PTSD, 
until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1).  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is not warranted, and the appeal is denied. 

Entitlement to service connection for a psychiatric disorder 
is not warranted, and the appeal is denied. 

New and material evidence has not been received to reopen the 
claim for service connection for PTSD; the claim is not 
reopened and the appeal is denied.     

New and material evidence has been received to reopen the 
claim for service connection for a joint disability; the 
appeal is granted to that extent.    

Entitlement to a disability evaluation in excess of 
40 percent for degenerative changes of the lumbar spine is 
not warranted and the appeal is denied.  

Entitlement to a 10 percent disability evaluation for 
sinusitis is warranted prior to February 19, 2003, and the 
appeal is granted to that extent.   

Entitlement to a disability evaluation in excess of 10 
percent for sinusitis is not warranted and the appeal is 
denied.  

Entitlement to a disability evaluation in excess of 10 
percent for headaches is not warranted and the appeal is 
denied.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

Regarding the claim for service connection for a joint 
disability to include fibromyalgia, there is evidence of a 
current symptoms and diagnosis.  VA treatment records show 
that the Veteran has chronic complaints of pain in the upper 
extremities, shoulders, wrists, back, hips, right knee, neck 
and elbows.  An April 2001 VA treatment record indicates that 
the Veteran reported having pain in the right and left upper 
extremities, neck, back, and hips since the Persian Gulf War.  
The assessment was history of physical examination consistent 
with multiple joint ligamentous laxity and symptoms 
consistent with fibromyalgia.  A July 2001 VA rheumatology 
clinic treatment record indicates that the Veteran had 
diffuse arthralgia.  The impression was small joint 
hypermobility, instability of the bilateral shoulders, 
general deconditioning, muscle wasting, and diffuse 
myofascial pain.  The August 2002 VA pain clinic treatment 
record indicates that the Veteran reported having pain in the 
wrists, back, right knee, and back of the skull for the past 
10 years.  The Veteran is competent to report observable 
symptoms and a continuity of symptomatology.  Duenas v. 
Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 
Vet. App. 370 (2002).  There is evidence of complaints of 
joint pain in service.  Separation examination dated in May 
2004 indicates that the Veteran reported having swollen and 
painful joints.  The Board finds that an examination is 
needed to obtain a medical opinion to clarify the Veteran's 
current joint disability, if any, and whether any current 
joint disability was incurred in or is related to service.  
38 U.S.C.A. § 5103A(d).

Regarding the claims for entitlement to service connection 
for a bilateral shoulder disability and whether new and 
material evidence has been received to reopen the claim for 
service connection for a right knee disability, the Board 
finds that these claims are inextricably intertwined with the 
claim for service connection for a joint disability and that 
the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  The 
claims are inextricably intertwined because the disabilities 
of the bilateral shoulders and right knee may be the same 
disability or disease as the claimed joint disability to 
include fibromyalgia.  Therefore, a decision on these claims 
are deferred pending the development requested below. 

Regarding the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
a right ear hearing loss, in a May 2003 rating decision, the 
RO denied the claim of entitlement to service connection for 
right ear hearing loss on the merits.  The Veteran was 
notified of this decision in May 2003.  He filed a notice of 
disagreement in June 2003.  The RO did not issue a statement 
of the case as to this issue.  This issue was included in an 
August 2008 supplemental statement of the case; the RO 
reopened the claim and denied the claim for service 
connection for right ear hearing loss on the merits.  The 
Board notes that a claim for service connection for bilateral 
hearing loss was previously denied in December 1996 and the 
December 1996 rating decision is final.   

38 C.F.R. § 19.31 (2008) provides that "In no case will a 
Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in a Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  
Accordingly, a remand is necessary for the issuance of a 
Statement of the Case on the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for right ear hearing loss.  38 C.F.R. § 
19.31 (2008).  

Regarding the claim of whether new and material evidence has 
been received to reopen the claim for service connection for 
a head injury with memory loss, the record shows that an 
appeal for this issue was perfected.  However, the RO did no 
include this issue in the supplemental statements of the 
case, after the December 2003 statement of the case was 
issued.  The record shows that pertinent medical evidence has 
been associated with the claims folder after the December 
2003 statement of the case.  Under 38 C.F.R. § 19.31, a 
Supplemental Statement of the Case must be furnished to the 
Veteran when additional pertinent evidence is received after 
a Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued.  See also 38 U.S.C.A. 
§ 7105 (West 1991).  As these requirements have not been 
satisfied, a remand is required in order to ensure due 
process to the Veteran.

With regard to the new and material evidence claims, the VCAA 
requires notice of the evidence needed to reopen the claims 
as well as the evidence to establish the underlying benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO 
should ensure that the Veteran received proper VCAA notice 
for the claims to reopen in accordance with Kent. 

Review of the record shows that the Veteran is treated in the 
Seattle VA healthcare system.  Associated with the file are 
the Veteran's VA treatment records dated from 1995 to March 
2008.  The RO should obtain the Veteran's VA treatment 
records showing treatment for a joint disability, right knee, 
bilateral shoulder, right ear hearing loss, and residuals of 
a head injury with memory loss dated from March 2008.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should 
advise the Veteran of what evidence and 
information is necessary to reopen the 
claims for service connection for right 
ear hearing loss and head injury with 
memory loss.  VA must notify the claimant 
of the evidence and information that is 
necessary to establish entitlement to the 
underlying claim, i.e., the element(s) 
required to establish service connection 
that were found insufficient in the last 
final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain all records of the Veteran's 
treatment of the joint disability, right 
knee, shoulders, right ear hearing loss, 
and residuals of a head injury with 
memory loss from the Seattle VA 
Healthcare System dated from March 2008 
and incorporate the records into the 
Veteran's claims file.

3.  Schedule the Veteran for an 
orthopedic examination to determine the 
nature and etiology of any joint 
disability to include fibromyalgia.  The 
Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should report all current 
diagnoses.  The examiner should clarify 
the diagnoses of any current joint 
disability and specify whether the 
Veteran has a current diagnosis of 
fibromyalgia.  If a joint disability is 
found, the examiner should specify each 
joint affected.  The examiner should 
report whether the Veteran has a current 
disability of the right knee and 
shoulders.  X-ray examination of the 
affected joints should be performed if 
deemed necessary by the examiner.  

If a joint disability and/or disabilities 
of the right knee and shoulders are 
found, the examiner should render a 
medical opinion that addresses whether it 
is at least as likely as not (50 percent 
probability or more) that any current 
joint disability is related to any 
disease or injury in service.  Attention 
is invited to the service separation 
examination dated in May 1994 which 
indicates that the Veteran reported 
having swollen and painful joints.  The 
examiner should provide a rationale for 
all conclusions.

4.  Issue a Statement of the Case to the 
Veteran and his representative on the 
issue of whether new and material 
evidence has been received to reopen the 
claim for service connection for a right 
ear hearing loss.  The Veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  Allow the Veteran 
and his representative the requisite 
period of time for a response.  The Board 
will further consider this issue only if 
the Veteran submits a timely substantive 
appeal in response to the statement of 
the case. 

5.  Consider all pertinent evidence added 
to the file and readjudicate the issues 
on appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


